Citation Nr: 1038927	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-03 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether there is new and material evidence to reopen a claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	David Hoffman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 
1969.  He also served in the Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
that declined to reopen a previously denied claim for service 
connection for PTSD.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. 
§  3.156(a) (2010).

The request to reopen being granted herein and is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO.


FINDINGS OF FACT

1.	A claim of service connection for PTSD was previously denied by 
the RO in June 1996.

2.	Evidence received since June 1996 relates to unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service connection 
for PTSD.


CONCLUSION OF LAW

1.	The June 1996 decision denying service connection for PTSD is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.	New and material evidence sufficient to reopen the claim of 
service connection for PTSD has been presented.  38 U.S.C.A. § 
5108 (West 2002);  38 C.F.R. §3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran 
must be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice inform 
the veteran as to the basis for the prior final denial and as to 
what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to 
the issue of whether new and material evidence has been submitted 
to reopen the claim (reopening of the claim by the Board), any 
perceived lack of notice or development is not prejudicial.  See 
38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

New and Material Evidence

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Service connection may also 
be granted for chronic disorders, such as epilepsies, when 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical evidence, 
between current symptoms and an in-service stressor, and (iii) 
credible supporting evidence that the in- service stressor 
occurred. If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 
Vet. App. 128 (1997).

A June 1996 RO decision denying service connection for PTSD is 
final based on the evidence then of record.  38 U.S.C.A. § 
7104(c) (West 2002); 38  C.F.R. §§ 20.1100 (2009).  However, a 
claim will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency decision-
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence and be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

The June 1996 RO decision denied the claim of service connection 
for PTSD because the evidence did not show the Veteran had a 
confirmed diagnosis of PTSD, "much less any evidence linking 
present symptoms to any specific in-service stressful event."  
See RO rating decision, dated June 1996.

Evidence received subsequent to the June 1996 decision includes 
the Veteran's testimony from a June 2010 Board hearing describing 
his stressors from service.  In addition, according to VA 
treatment records, in August 2004 (and thereafter) the Veteran 
was diagnosed with PTSD. 

This evidence is new and material, in that it was previously not 
considered in the prior decision, it relates to an unestablished 
fact necessary to substantiate the claim, and it raises a 
reasonable possibility of substantiating the claim.  
Consequently, the claim is reopened.

ORDER

New and material evidence has been received; the claim for PTSD 
is reopened and, to that extent only, the appeal is granted.


REMAND

Reopening the claim for service connection does not end the 
inquiry with respect to the claim for service connection for 
PTSD; consideration of the claim on the merits is needed.  
Additional development is needed before action can be taken on 
that claim, as well as the remaining claims on appeal.

At the June 2010 Board hearing, the Veteran testified that he was 
stationed at Nakhon Pathom, Thailand during the Vietnam War from 
October 1968 to October 1969.  The Veteran recalled one incident 
when he was awoken to an explosion.  He stated he believed they 
were being attacked by the enemy.  The Veteran stated" [w]e had 
belts and canteen is all we had with us.  And we grabbed them and 
headed out to go to our work station to get our - pick up our 
weapons and the gate there we had to [get] through.  They told us 
it was one of our planes that blew up and we weren't under 
attack."  However, the Veteran stated he was scared as he ran 
fifty to a hundred feet to retrieve his weapon.  The Veteran 
stated the plane caught on fire while taking off on a rescue 
mission.  The pilot did not survive.  An observer at the hearing, 
P. K. L., testified that he was able to conduct research on the 
internet and found a blog for people to write about their 
experiences in Thailand.  P. K. L. stated a writer by the name of 
"Steadman" wrote he was in Thailand between May 1969 and May 
1970 and recalled an incident of a plane explosion during takeoff 
which took place in August 1969.  The Veteran stated Steadman's 
account of the incident was very similar to his experience and 
was around the same time of the incident. 

The Veteran further testified that he was a control technician 
and would "sit and monitor all the aircraft going in and out and 
reported all their movements and reported if they call in like an 
anti-aircraft gun was called in while it was coming back across 
the [river] and he got shot at with an anti-aircraft gun in 
Thailand just two miles from our base."  The Veteran expressed 
remorse for mistakes he felt he made and stated his duties were 
stressful. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Based on the 
Veteran's testimony, his alleged stressor should be corroborated.  
In addition, whether the stress of the Veteran's duties 
contributed to his PTSD should be determined at a VA PTSD 
examination.

The Board notes that effective July 13, 2010, 38 C.F.R. § 
3.304(f) was amended.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 
Fed. Reg. 41092 (July 15, 2010).  On remand, the claim should be 
considered in light of the new regulation and any additional 
development deemed necessary should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request he provide 
any additional information, including 
detailed descriptions of stressful events, 
including all dates, places, and 
identifying information of others involved 
(names, ranks, and units of assignment) and 
the Veteran's unit of assignment at the 
time each of his claimed stressors 
occurred, to include the incident involving 
the plane explosion.

The RO should contact the U.S. Army and 
Joint Services Records Research Center to 
provide corroborating information 
pertaining to the incident involving the 
plane explosion in approximately August 
1969, and any other stressor for which the 
Veteran furnishes information capable of 
being verified.  

2.	After all attempts to verify the 
stressor(s) have been completed, the 
Veteran should be afforded a VA psychiatric 
examination to determine the whether it is 
at least as likely as not that the 
Veteran's current PTSD is specifically a 
result of an in-service stressors, to 
include the plane explosion and the 
stressful nature of his duties as a control 
technician.  

All necessary tests should be performed.  
The rationale for any opinion expressed 
should be set forth.  The claims folder 
must be available for review by the 
examiners in conjunction with the 
examinations and this fact should be 
acknowledged in the report.

3.	Following completion of the above, the AMC 
should review the evidence and determine 
whether the Veteran's claim may be granted.  
If not, he and his representative should be 
furnished appropriate Supplemental 
Statement of the Case, which includes 
consideration of 38 C.F.R. § 3.304(f) 
(effective July 13, 2010).  An opportunity 
to respond should be provided.  The case 
should then be returned to the Board for 
further appellate consideration.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


